       Case 1:81-cv-01165-BLW Document 1272 Filed 04/15/19 Page 1 of 3



LAWRENCE G. WASDEN
ATTORNEY GENERAL OF IDAHO

MARK A. KUBINSKI, ISB # 5275
Lead Counsel, Corrections Section
Deputy Attorney General
Idaho Department of Correction
1299 N. Orchard St., Suite 110
Boise, Idaho 83706
Telephone: (208) 658-2097
Facsimile: (208) 327-7485
Email: mkubinsk@idoc.idaho.gov

COLLEEN D. ZAHN, ISB # 6208
BRIAN V. CHURCH, ISB # 9391
Deputy Attorneys General
Civil Litigation Division
954 W. Jefferson – 2nd Floor
PO Box 83720
Boise, Idaho 83720-0010
Telephone: (208) 334-4137
Facsimile: (208) 854-8073
Email: colleen.zahn@ag.idaho.gov
Email: brian.church@ag.idaho.gov

Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

 WALTER D. BALLA, et al.,                 )
                                          ) Case No. CV 81-1165-S-BLW
                      Plaintiffs,         )
                                          ) MOTION TO SEAL
 v.                                       )
                                          )
 IDAHO STATE BOARD OF                     )
 CORRECTION, et al.,                      )
                                          )
                      Defendants.         )
                                          )


///

///
MOTION TO SEAL - 1
        Case 1:81-cv-01165-BLW Document 1272 Filed 04/15/19 Page 2 of 3



       Under Local Civil Rule 5.3, Defendants move to seal the exhibits listed below. The

exhibits listed below contained protected health information, and such information should remain

confidential. Therefore, the Court should seal the following exhibits to the Declaration of Colleen

D. Zahn in Opposition to Plaintiffs’ Motion for Reconsideration (Dkt. 1267), which was filed on

April 15, 2019, as Docket Entry 1271-1:

   1. Exhibit G to the Declaration of Colleen D. Zahn in Opposition to Plaintiffs’ Motion for

       Reconsideration (Dkt. 1267).

   2. Exhibit H to the Declaration of Colleen D. Zahn in Opposition to Plaintiffs’ Motion for

       Reconsideration (Dkt. 1267).

       DATED this 15th day of April, 2019.


                                              /s/ Colleen D. Zahn
                                             Colleen D. Zahn
                                             Deputy Attorney General




MOTION TO SEAL - 2
       Case 1:81-cv-01165-BLW Document 1272 Filed 04/15/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 15th, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to the
following persons:

W. Christopher Pooser
christopher.pooser@stoel.com

Elijah M. Watkins
elijah.watkins@stoel.com

Wendy J. Olson
wendy.olson@stoel.com


                                            /s/ Colleen D. Zahn
                                           Colleen D. Zahn




MOTION TO SEAL - 3
